 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-219-MCE
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           ORDER
13
     ABEL MACIAS-CONTRERAS,                             DATE: March 19, 2020
14   a.k.a. Victor Manuel Gonzalez-Osegura.             TIME: 10:00 a.m.
     a.k.a. Victor Manuel Gonzalez-Oseguera,            COURT: Hon. Morrison C. England, Jr.
15   a.k.a. Gabriel Farias-Lopez
16                               Defendants.
17

18          On March 18, 2020, this Court issued General Order 612, with reference to General Order 611,

19 which together permit District Judges to continue all matters scheduled to occur before May 1, 2020,
20 until a date after that, and to exclude time under the Speedy Trial Act. These General Orders were

21 entered to address public health concerns related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS     1
30    UNDER THE SPEEDY TRIAL ACT; ORDER
 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.

10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          1.      By previous order, this matter was set for status on March 19, 2020. On the Court’s own

26 motion, this status conference was vacated. Beginning on or about March 18, 2020, the Court continued

27 numerous matters scheduled from that day forward, in response to public health and safety concerns

28 stemming from the outbreak of COVID-19, and excluded time under the Speedy Trial Act, pursuant to

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS        2
30    UNDER THE SPEEDY TRIAL ACT; ORDER
 1 the Court’s General Order 611.

 2         2.     By this stipulation, counsel for the United States, James R. Conolly, and counsel for

 3 defendant Abel Macias-Contreras (a.k.a. Gonzalez-Osegura), Clemente Jiménez, move to continue the

 4 status conference for Mr. Macias-Contreras until June 25, 2020, and to exclude time between March 19,

 5 2020, and June 25, 2020, under Local Codes A and N, and pursuant to General Orders 611 and 612.

 6         3.     The parties agree and stipulate, and request that the Court find the following:

 7         a)     On October 28, 2019, pursuant to 18 U.S.C. § 4241(d), the Court ordered that defendant

 8         be committed to the custody of the Attorney General for treatment in a suitable facility, and set a

 9         further status conference for March 19, 2020, with time excluded under 18 U.S.C.

10         §§ 3161(h)(1)(A) [Local Code A] and 3161(h)(4) [Local Code N]. ECF 24.

11         b)     Following a second order from the Court, on January 6, 2020, the Court ordered that the

12         defendant be transported forthwith to a suitable facility. ECF 28. The defendant arrived at U.S.

13         Medical Center for Federal Prisoners, in Springfield, Missouri, approximately two weeks later.

14         c)     On January 16, 2020, the Court, on its own motion, vacated the status conference set for

15         March 19, 2020, due to the judge’s unavailability.

16         d)     At the time of writing, the defendant’s competency evaluation at the U.S. Medical Center

17         for Federal Prisoners is ongoing, and will likely be further delayed by the outbreak of COVID-

18         19.

19         e)     The government does not object to the continuance.

20         f)     Based on the above-stated findings, the ends of justice served by continuing the case as

21         requested outweigh the interest of the public and the defendant in a trial within the original date

22         prescribed by the Speedy Trial Act.

23         g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

24         within which trial must commence, the time period of March 19, 2020 to June 25, 2020,

25         inclusive, should be deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(A) [Local Code A]

26         and 3161(h)(4) [Local Code N] because it results from a continuance granted by the Court at the

27         defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

28         such action outweigh the best interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS     3
30    UNDER THE SPEEDY TRIAL ACT; ORDER
 1          Moreover, time should also be excluded pursuant to the reasons stated in the Court’s General

 2          Orders 611 and 612.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7    Dated: April 7, 2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 8
                                                             /s/ James R. Conolly
 9                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
10

11    Dated: April 7, 2020                                   /s/ Clemente Jiménez
                                                             CLEMENTE JIMÉNEZ
12                                                           Counsel for Defendant
                                                             Abel Macias-Contreras
13

14
                                                      ORDER
15
            IT IS SO ORDERED.
16
     Dated: April 9, 2020
17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS      4
30    UNDER THE SPEEDY TRIAL ACT; ORDER
